Citation Nr: 0323750	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1950 and from November 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran underwent a left inguinal herniorrhaphy while 
on active duty.

2.  Competent medical evidence relates the veteran's post-
service right inguinal repairs to his periods of active duty.


CONCLUSION OF LAW

Residuals of a right inguinal hernia were incurred during the 
veteran's periods of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to service connection 
for residuals of a right inguinal hernia.  The file shows 
that through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Pertinent 
identified medical records have been obtained, and VA 
examination has been provided.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002). 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records for his second period 
of active duty are not of record.  Army morning reports 
reflect that the veteran was hospitalized from November 27, 
1950, to December 12, 1950.  An October 1951 Report of 
Medical Examination for separation reflects that he had 
undergone a left inguinal herniorrhaphy.  (The veteran is 
service-connected for residuals of left inguinal hernia, as 
reasonable doubt was resolved in his favor that his second 
period of active duty aggravated his pre-existing condition).  
Private medial records reflect that he underwent a right 
herniorrhaphy in May 1969.  An April 1973 private medical 
record reflects that he underwent a right herniorrhaphy for a 
recurrent right inguinal hernia.  A September 2001 VA 
examination report reflects that the veteran's bilateral 
hernia repairs were possibly due to an injury sustained while 
on active duty which had weakened his abdominal muscles.  A 
February 2002 VA medical record reflects that the veteran's 
hernia problems were likely related to service.  While 
service medical records are not of record to indicate if a 
grenade injury precipitated his in-service left hernia 
repair, records indicate that he underwent such a repair.  
While the Board does not intimate that the veteran was 
injured by a grenade while on active duty, the evidence does 
confirm that he underwent surgery for a left hernia which is, 
in part, what two VA examiners base their medical opinions 
when relating the veteran's residuals of a right inguinal 
hernia to service.  See also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  As such, the Board finds that the 
evidence of record is in equipoise such that resolution of 
reasonable doubt warrants a grant of service connection.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
38 C.F.R. § 3.102 (2002).  Accordingly, service connection 
for residuals of a right inguinal hernia is granted.


ORDER

Service connection for residuals of a right inguinal hernia 
is granted.



	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


